DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on August 02, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited combination of “(ii) the first and second light-transmissive electroconductive layers are located on the upper surface of the second insulator sheet; and the convexities of the first electrode directly contact the first light-transmissive electroconductive layer, and the second electrode is connected to the second light-transmissive electroconductive layer via a bump electrode” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “an second electrode” appears to read “a second electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-6, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  												As to claim 1, the limitation “(ii) the first and second light-transmissive electroconductive layers are located on the upper surface of the second insulator sheet;
and the convexities of the first electrode directly contact the first light-transmissive electroconductive layer, and the second electrode is connected to the second light-transmissive electroconductive layer via a bump electrode” fails to be sufficiently and clearly described in the Specification such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no disclosure to have BOTH the first and second light-transmissive electroconductive layers on the upper surface of the second insulator sheet AND “the convexities of the first electrode directly contact the first light-transmissive electroconductive layer” WHILE “the second electrode is connected to the second light-transmissive electroconductive layer via a bump electrode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) in view of U.S. Patent Application Publication No. 2010/0117070 A1 to Adekore et al. (“Adekore”).						As to claim 1, although Messere discloses a flexible light-emitting device, comprising: first (3a, 10a) and second (3b, 10b) light-transmissive and flexible insulator sheets; first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers, wherein either (i) the first light-transmissive electroconductive layer (20a, 30a) is located on a lower surface of the first insulator sheet (3a, 10a), and the second light-transmissive electroconductive layer (20b, 30b) is located on an upper surface of the second insulator sheet (3b, 10b), or (ii) the first and second light-transmissive electroconductive layers are located on the upper surface of the second insulator sheet; a light-emitting semiconductor element (4, 41, 42) comprising a first electrode (n-side/p-side) electrically connected to the first light-transmissive electroconductive layer (20a, 30a), and an second electrode (p-side/n-side) electrically connected to the second light-transmissive electroconductive layer (20b, 30b); and an insulating light-transmissive elastomer (3) disposed at least (i) in a part of a region between the first electrode (n-side/p-side) and the first light-transmissive electroconductive layer (20a, 30a), and (ii) in a part of a region between the second electrode (p-side/n-side) and the second light-transmissive electroconductive layer (20b, 30b); wherein: the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers, light-emitting semiconductor element (4, 41, 42), and the light-transmissive elastomer (3) fill a region between the first insulator sheet (3a, 10a) and the second insulator sheet (3b, 10b) (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, Fig. 13, ¶ 0045, ¶ 0047, ¶ 0048, ¶ 0071, ¶ 0080, ¶ 0082, ¶ 0087, ¶ 0108, ¶ 0110, ¶ 0197, ¶ 0198, ¶ 0199, ¶ 0203, ¶ 0205 ¶ 0213, ¶ 0214, ¶ 0247, ¶ 0249, ¶ 0251, ¶ 0252, ¶ 0254, ¶ 0259, ¶ 0261, ¶ 0262, ¶ 0274, ¶ 0304, ¶ 0309), Messere does not further disclose wherein each of the first electrode and the second electrode has a surface that has convexities and concavities; wherein the insulating light-transmissive elastomer disposed in the concavities of the surface of the first electrode and in the concavities of the surface of the second electrode; and the convexities of the first electrode directly contact the first light-transmissive electroconductive layer, and the second electrode is connected to the second light-transmissive electroconductive layer via a bump electrode.					However, Adekore does disclose wherein each of the first electrode (2) and the second electrode (12) has a surface (9, ¶ 0059) that has convexities and concavities; and the second electrode (12) is connected to the second light-transmissive electroconductive layer (¶ 0070) via a bump electrode (14) (See Fig. 1, Fig. 6, ¶ 0040, ¶ 0042, ¶ 0051, ¶ 0052, ¶ 0054, ¶ 0055, ¶ 0058, ¶ 0059, ¶ 0070, ¶ 0083) (Notes: the bump electrode is met by a protruded electrode and the claimed material).			In view of the teachings of Messere and Adekore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Messere to have wherein each of the first electrode and the second electrode has a surface that has convexities and concavities; wherein the insulating light-transmissive elastomer disposed in the concavities of the surface of the first electrode and in the concavities of the surface of the second electrode; and the convexities of the first electrode directly contact the first light-transmissive electroconductive layer, and the second electrode is connected to the second light-transmissive electroconductive layer via a bump electrode because the convexities and concavities provide improved light extraction, where Messere requires top and bottom light extraction such that the concavities and convexities are provided on top and bottom of the first and second electrodes without the reflective electrode of Adekore. Further, the convexities and concavities are exposed within the insulating light-transmissive elastomer of Messere to be filled for better mechanical stability and encapsulation while in electrical connection with the first and second light-transmissive electroconductive layers such that the convexities of the first electrode directly contact the first light-transmissive electroconductive layer, and the second electrode is connected to the second light-transmissive electroconductive layer via the bump electrode to control the light-emitting semiconductor element (See Messere Fig. 1, Fig. 4, Fig. 5, and Adekore Fig. 6, ¶ 0040).									As to claim 2, Messere in view of Adekore further discloses wherein the light-transmissive elastomer (3) covers 10 - 90 % of each of an area of the first electrode (n-side/p-side/2) and an area of the second electrode (p-side/n-side/12) (See Messere Fig. 1, Fig. 4, Fig. 5 and Adekore Fig. 1, Fig. 6).							As to claim 3, Messere in view of Adekore further discloses wherein each of the first electrode (2) and the second electrode (12) has a surface roughness Ra of 0.1 - 10 µm (See Adekore ¶ 0040).										As to claim 5, Messere further discloses wherein the light-transmissive elastomer (3) is a polymeric elastic material (See ¶ 0108, ¶ 0199).					As to claim 6, Messere further discloses wherein each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers comprises a conductor film (20a, 30a, 20b, 30b), a transparent resin layer containing a particulate conductor, or a mesh electrode (See ¶ 0249, ¶ 0259).								As to claim 13, Messere further discloses wherein each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers are free from bubbles having a diameter that is equal to or larger than 500 μm or a chip size of the light-emitting semiconductor element (4, 41, 42) (See Fig. 1, Fig. 4, Fig. 5) (Notes: no bubble is present such that the limitation is met).								As to claim 15, Messere discloses an apparatus comprising a display apparatus or an illumination apparatus including the light-emitting device according to Claim 1 (Messere ¶ 0213, ¶ 0214).										As to claim 17, Messere in view of Adekore further discloses wherein the bump electrode (14) comprises Au or Ag (See Adekore Fig. 1, ¶ 0070).					As to claim 18, Messere in view of Adekore further discloses wherein the bump electrode (14) has been pressed to have a flattened top (See Adekore Fig. 1, ¶ 0070) (Notes: the limitation “has been pressed” is interpreted as a product-by-process limitation that is met by the claimed structure).					
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) and U.S. Patent Application Publication No. 2010/0117070 A1 to Adekore et al. (“Adekore”) as applied to claim 1 above, and further in view of EP 0 794 689 A1 to Ikoma et al. (“Ikoma”). The teachings of Messere and Adekore have been discussed above.											As to claim 9, although Messere discloses wherein each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers may be a transparent conductive layer of ITO (See ¶ 0048), Messere and Adekore do not further disclose wherein each of the first and second light-transmissive electroconductive layers comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state.													However, Ikoma does disclose wherein the light-transmissive electroconductive layer (2) comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state (See Column 5, lines 9-30).										In view of the teaching of Ikoma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Messere to have wherein each of the first and second light-transmissive electroconductive layers comprises a plurality of light-transmissive electroconductive fillers and a light-transmissive resin binder binding the electroconductive fillers in a mutually contacting state because such a light-transmissive electroconductive layer can be produced at a lower cost (See Ikoma Column 5, lines 9-30).  					As to claim 10, Messere in view of Ikoma further discloses wherein the plurality of light-transmissive electroconductive fillers occupy 50 - 95 wt. % of each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers (See Ikoma Column 5, lines 9-30) as the more electroconductive fillers can reduce the resistivity of the light-transmissive electroconductive layer.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) and U.S. Patent Application Publication No. 2010/0117070 A1 to Adekore et al. (“Adekore”) as applied to claim 1 above, and further in view of U.S. Patent No. 5,420,706 to Yamazaki et al. (“Yamazaki”). The teachings of Messere and Adekore have been discussed above.								As to claim 11, although Messere discloses wherein each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers may be a transparent conductive layer of ITO (See ¶ 0048), Messere and Adekore do not further disclose wherein each of the first and second light-transmissive electroconductive layers has a sheet resistivity of at most 1000 ohm/□.									However, Yamazaki does disclose an ITO layer (101, 101’) has a sheet resistivity of at most 1000 ohm/□ (See Fig, 1, Column 5, lines 2-12).						In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second light-transmissive electroconductive layers has a sheet resistivity of at most 1000 ohm/□ because it is common in the art to apply such light-transmissive electroconductive layer of ITO having such sheet resistivity on light-transmitting substrates (See Column 5, lines 2-12).							As to claim 12, although Messere discloses wherein each of the first (20a, 30a) and second (20b, 30b) light-transmissive electroconductive layers may be a transparent conductive layer of ITO (See ¶ 0048), Messere and Adekore do not further disclose wherein each of the first and second light-transmissive electroconductive layers has a thickness in a range of 0.1 - 10 µm.									However, Yamazaki does disclose a light transmissive electroconductive ITO layer (101, 101’) having a thickness of 0.1 - 10 µm (See Fig, 1, Column 5, lines 2-12).		In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the light transmissive electroconductive layer with a thickness of 0.1 - 10 µm because it is common in the art to apply such a light-transmissive electroconductive layer of ITO having such thickness on light-transmitting substrates (See Column 5, lines 2-12).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) and U.S. Patent Application Publication No. 2010/0117070 A1 to Adekore et al. (“Adekore”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0087747 A1 to Yamada et al. (“Yamada”). The teachings of Messere and Adekore have been discussed above.				As to claim 19, although Adekore discloses the bump electrode (14) (See Adekore Fig. 1), Messere and Adekore do not further disclose wherein the bump electrode has a size of about 50-100 micro-meter in both diameter and height.			However, Yamada does disclose wherein the bump electrode (9) has a size of about 50-100 micro-meter in both diameter and height (See Fig. 1, ¶ 0078).			In view of the teachings of Messere, Adekore, and Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Messere and Adekore to have wherein the bump electrode has a size of about 50-100 micro-meter in both diameter and height because the such dimensions of the bump electrode are sufficient to establish electrical connections to the electroconductive layer (See Adekore and Yamada ¶ 0078).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”) and U.S. Patent Application Publication No. 2010/0117070 A1 to Adekore et al. (“Adekore”) as applied to claim 1 above, and further in view of JP 2014-130927 A Niimi et al. (“Niimi”). The teachings of Messere and Adekore have been discussed above.													As to claim 20, although Messere discloses wherein each of the first (3a, 10a) and second (3b, 10b) insulator sheets has a flexural modulus (See Messere Fig. 13, ¶ 0108), Messere and Adekore do not further disclose wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is in a range of 150 to 320 kgf/mm2 (1.47 – 3.14 GPa).										However, Niimi does disclose wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is in a range of 150 to 320 kgf/mm2 (1.47 – 3.14 GPa) (See Pages 2-3).													In view of the teachings of Messere and Niimi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Messere to have wherein the flexural modulus (measured according to ISO178 (JIS K7171:2008) is in a range of 150 to 320 kgf/mm2 because having such a property can protect the one or more light-emitting semiconductor element from physical impact (See Niimi Page 3).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot
in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Yoshimine et al. (US 2014/0130866 A1).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815